DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 17, 2022.  As directed by the amendment: claim(s) 1-2 and 4-5 have been amended, claim(s) 3, 6, and 9 have been cancelled, and no claim(s) have been added. Thus, claims 1-2, 4-5, 7-8 and 10 are currently pending in the application.
Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(a) and 112(b) rejection of claims 1-10, the applicant principally argues that the claimed subject matter is sufficiently described in the specification, specifically [0011] of the published specification. The examiner respectfully disagrees.
First the examiner would like to note that there is a 35 U.S.C. 112(a) written description rejection, 35 U.S.C. 112(a) enablement rejection and a 35 U.S.C. 112(b) rejection presented in the Non-Final Rejection mailed on December 17, 2021. It doesn’t appear that the applicant has addressed all 3 rejections in their response. The enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, is separate and distinct from the written description requirement. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991) ("the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’"). See also MPEP § 2161. Therefore, the fact that an additional limitation to a claim may lack descriptive support in the disclosure as originally filed does not necessarily mean that the limitation is also not enabled. In other words, even if a new limitation is not described in the original disclosure, the addition of a new limitation in and of itself may not create an enablement problem provided that one skilled in the art could make and use the claimed invention with the new limitation. Consequently, such limitations must be analyzed for both enablement and description using their separate and distinct criteria
The applicant simply just mentions in the specification that the driver monitoring module captures images and/or videos to determine the physiological factors without detailing how this is done. The disclosure fails to disclose what processing steps are requirements for the images and videos are required in order to determine these physiological factors. Once the examiner has established a prima facie case of lack of enablement, the burden falls on the applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would have been able to make and use the claimed invention using the disclosure as a guide. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). Refer to MPEP 716.09.
The applicant further argues that the claims are supported by [0013] in determining the driving behavior and reaction time of the driver. The examiner respectfully disagrees. Similar to the issues above, the applicant merely states this is done from data received from the various modules without detailing how the data is manipulated or what calculations are done in order to determine the various parameters (physiological data, behavior data, reaction time, steering turning time). 
Essentially, the applicant has presented based on the broadness of the claims that If I were to capture three Single images of a driver at three different time intervals that are 1 hour apart, that one would be able to determine a plurality of physiological factors of the driver, behavioral factors of the driver, reaction time of the driver, braking time, steering turning time, heart rate, and pupillary light reflex. This is just merely impossible without more information given from the applicant. The driver monitoring module doesn’t even disclose what portion or how much of the driver is even seen of the driver, does this module accommodate varying sizes of drivers? If the driving monitoring module is only able to see forward view of the driver’s upper body let’s say the neck upward, i.e. face, how is steering turning time calculated? How can a driver’s braking time be determined from a plurality of images taken from camera 252? At the very least, wouldn’t the driver’s legs as well as the car’s brake pedal need to be imaged/viewed? Similarly, how is a user’s heart rate determined from a picture of their face? The applicant has left many steps out of not only the claims, but also the instant disclosure. Therefore the 35 U.S.C. 112(a) and (b) rejections are maintained.  
The applicant further argues that the prior art Ricci does not disclose the newly amended claims. The examiner doesn’t disagree that Ricci doesn’t disclose these newly amended claims; however, neither does the applicant have support for these claims as argued above and rejected below. The applicant argues on pg. 9 that the reaction time is the time in which the driver is reacting to a particular situation. However, that is not what the claims require. The claims specifically say detecting a reaction to the plurality of situations experienced. So is this a reaction to a current singular situation to the driver or how they react after a plurality of situations have been experienced.  The applicant also fails to denote what classifies a situation. At what time frame does a situation start and end and when does the reaction time get detected. The claims only require detecting  a reaction time, not calculating the reaction time. Furthermore, is the system calculating the behavioral factors and physiological factors in real time as the reaction time is based on these two factors; however, it is unclear when to detect reaction time.
The examiner finds the newly amended claims unclear and although I am unable to apply a prior art rejection it is not necessarily due to the novelty of the claims. The claims are written in such a way that it is unclear how one would reject them utilizing prior art. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as written required the processing module to utilize the plurality of images captured by the driver monitoring module in order to calculate/determine the plurality of physiological factors, behavioral factors, and the reaction time of the driver.  However, the specification fails to detail how the images are able to calculate or determine any of the plurality of physiological factors, behavioral factors and the reaction time of the driver. The instant specification fails to describe how the camera that merely gathers images is able to determine these physiological factors, behavioral factors and the reaction time of the driver without disclosure of what methodology or programming is utilized in order to determine these factors. The instant specification details in Fig 1 that there are a variety of “controls” such as a sensor control system, a steering control system, brake control system and more that appears to contribute to the final determination of those factors. It is not clear to the examiner, how a camera that views images of a person’s face is able to determine braking time and steering time solely from the view of the person’s face. Furthermore, the claims do not even have a requirement for a minimum number of images need and within what time frame the images are captured in order to determine these factors. Therefore, it appears that the applicant is attempting to claim subject matter which they were not in possession of by stating that the method and systems are able to determine these factors solely from the images alone.  See MPEP 2161.01 and 2163. “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”
Claims 1-2, 4-5, 7-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The applicant fails to disclose in the specification or the claims how the method and device are able to utilize images in order to determine physiological factors, behavioral factors and the reaction time of the driver such as heart rate, pupillary light reflex, skin conductance, pulse rate and etc. It is not detailed in the specification how a plurality of images of a driver could for instance be used to determine braking time if the image is only showing the driver’s face. Furthermore, how the images would be able to determine heart rate of the same driver utilizing an image of only the driver’s face. The claims also do not require the images to be taken in a specified time frame; therefore, these images could be hours apart and it is not clear how these factors can be determined. (C) The state of the prior art does not support the notion that the processing module can use the images captured by a camera utilized in a vehicle to calculate or determine physiological factors, behavioral factors and the reaction time of the driver. It is not readily apparent based on  (d) the level of one of ordinary skill  would be able to achieve these physiological factors, behavioral factors and the reaction time of the driver from merely utilizing the images alone. Furthermore, (f) the amount of direction provided by the inventor fails to disclose how one could merely take images captured by the driver monitoring module and calculate/determine the physiological factors, behavioral factors and the reaction time of the driver as required by the claims. Therefore, it appears that the specification of the applicant’s instant invention is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps between the capturing of images from the driver monitoring module and the determining/calculating/detecting of the plurality of physiological factors, behavioral factors, and reaction time of the driver.
Claims 1-2, 4-5, 7-8 and 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the sensors or elements utilized to gather the physiological and behavioral data in order to calculate the heart rate readings, pupillary light reflex, skin conductance, pulse rate, respiratory rate, breathing volume, braking time, steering turning time, and deceleration initiation time. 
Conclusion
The prior art made of record, previously, and not relied upon is considered pertinent to applicant's disclosure. The examiner would like to note of this prior art that appears to do achieve similar goals as the applicant: Ahn (US 2010/0134302 A1) and Breed (US 8,725,311 B1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough							June 8, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792